DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 28 February 2022 is acknowledged.  The traversal is on the ground(s) that “Beattie et al. does not teach a method as claimed….”  
The Election requirement is hereby withdrawn after further consideration of the claims as amended herein.

Claim Status
Claims 1, 3-7, 13-15, 17-18 and 20-25 are currently pending and examined herein
Claims 23-25 are newly added.
Claims 2, 8-12, 16, and 19 have been cancelled.

Priority
The instant Application is the National Stage filing of PCT/CA2016/051011 filed 26 August 2016 and claims the benefit of priority to US provisional application 62/211,074, filed 28 August 2015.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/211,074, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application from which priority is sought fails to disclose the alternative embodiment of the claims directed to “determining in the biological sample the level of a renal function biomarker selected from creatinine or cystatin c and allotting a score of 1 when the estimated glomerular filtration rate (eGFR) which is based on the level of the renal function biomarker is less than the normal level of eGFR” as in claims 1 and 17.  The provisional application further fails to disclose a score of 1 is allotted when the eGFR is less than 90 milliliters per minute 1.73 m2 as in claims 17 and 20.  As such, instant claims 1, 3-7, 13-15, 17-18, and 20-25 are awarded a priority to PCT/CA2016/051011 filed 26 August 2016 with respect to this claim embodiment.  
It is noted that the first claim embodiment, directed to the level of heart function biomarker selected from RDW and natriuretic peptide is awarded a priority date of 28 August 2015.
Information Disclosure Statement
	The Information Disclosure Statements filed 26 April 2018 and 3 December 2021 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered.  Signed copies of the IDS documents are included with this Office Action.  It is noted that the reference to Wollert (EP 18844777 A1) has not been provided to the Office and is cited on a PTO form 892 herein and has been considered.  
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
	No Drawings have been submitted in the instant application.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites, “wherein a laboratory score of greater than or equal to 7 indicated a risk of an  adverse cardiac event in the mammal…”  An extra space appears between the word “an” and “adverse”.  Appropriate correction is required.


Contingent Claim Limitations/Claim Interpretation 
	In the interest of compact prosecution, the instant claims are examined to consider all
claim limitations.  However, the claims herein contain recitations of intended use and contingent claim language that affect the scope of the claims, as recited below. The courts have stated that claims must be given their broadest reasonable interpretation (BRI) consistent with the specification.  See In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater,415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).
A.  The instant claims include numerous recitations contingent claim language.  
      With respect to contingent claiming, said contingencies as claimed require that the claims are interpreted as provided for in the MPEP at 2111.04 (II), wherein: “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met). For example, assume a method claim requires step A, if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”. 
In the instant claims, the following are “contingent” recitations: 
 Claim 1: “determining…the concentration of a glucose metabolism biomarker…and allotting a score of 1 when the concentration is greater than a normal level of the glucose metabolism marker” wherein the interpretation is as follows: “when the concentration is greater than a normal level” is equivalent to A in the above example and the alternative “when the concentration is less than or equal to a normal level” is equivalent to B in the above example. Thus, the BRI of the claim, as currently recited, requires only the scenario wherein A occurs, i.e. a score of 1 is assigned only when there is a greater than normal level.  Thus, if scenario B occurs, claim step (i) would assumingly yield a score of 0, although this is not explicitly stated.  The same interpretation holds for steps (ii) and (iii) of claim 1.  
B.  The specific concentration levels as disclosed in the instant claims are interpreted as those that are known in the art and established by industry/assay developers and used in standard laboratory procedures.  For example: 
Claims 3 and 17 provide for specific levels for which a score of 1 is assigned based on glucose or HbA1c (i.e., the normal levels of biomarkers for glucose or HbA1c are established by the American Diabetes Association (ADA) and the International Federation of Clinical Chemistry (IFCC) as disclosed at [0022]).  
Claims 4 and 17 provide for specific levels for which a score of 1 is assigned as pertains to the concentration of heart function biomarkers.
Claims 5 and 17 provide for specific levels for which a score of 1 is assigned as pertains to eGFR (as calculated by the equation provided in the art to Greenslade et al. (2013) cited at [0024]).
Claim 13 provides for specific levels for which a score of 1, 2, or 3 is assigned as pertains to the concentration of cTnI.  It is noted that these levels correlate to the high-sensitivity levels as established by Abbott laboratories assay concentration levels (as disclosed in the Specification at [0025]-[0026]).
Claim 14 provides for specific levels for which a score of 1, 2, or 3 is assigned as pertains to the concentration of cTnT.  It is noted that these levels correlate to the high-sensitivity levels as established by Roche Molecular laboratories assay concentration levels (as disclosed in the Specification at [0025]-[0026]).
C.  Non-functional Descriptive Material recited in the claims does not limit the claims:
Claims 18 and 20-21 are directed to a “kit” which are product claims and not limited by the non-functional descriptive material included therein recited in the claims as “guidelines that indicate a score of 1…” etc… Further the claims are not limited by the intended use of “for use in a method of determining the risk of an adverse cardiovascular event or death in a mammal”.  The kit is limited only by its composition.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 13-15, 17-18, and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method of determining the risk of an adverse cardiovascular event or death in a mammal.  The claims are further directed to a kit with biomarkers.
With respect to step (2A)(1), the claims recite abstract ideas and natural principals/natural products.  The abstract ideas are getting data and summing a score total.  The natural law recited in the claims includes the correlation between biomarkers levels and risk of a cardiac event, as well as the products of the kit that include reactants for glucose metabolism biomarkers; heart function biomarkers or renal function biomarkers and cardiac injury biomarkers.   
Abstract Idea Analysis 
	Abstract ideas, are explained in the MPEP at 2106.04(a)(2) as follows:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 

	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps to abstract ideas are as follows: 
	Claim 1: “allotting a score of 1 when the concentration is greater than a normal level  of glucose metabolism…allotting a score of 1 when the level is greater than a normal level of heart function biomarker…or allotting a score of 1 when the estimated glomerular filtration rater (eGFR) …is less than the normal level…and allotting a score of 1 if the level is greater that the level of an ambulatory population at risk for future cardiovascular events…a score of 2 if the level is greater…a score of 3 if the level is greater than the upper limit of normal of the general population…” and “generating a total laboratory score based on the sum of the scores for each of the biomarkers…”
Dependent claims 3-6, 13-15, and 17: recite additional steps that further limit the judicial exceptions in independent claim 1 (limit to the various values of the scores) and as such, are further directed to abstract ideas.  Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to gather biomarker data and allocating various scores to that data to provide a total that comprises adding scores together to indicate risk.  There are no specifics as to the methodology involved other than using biomarker data scoring and thus, under the BRI, one could simply, for example, make a list of data from said biomarkers, assign relevant scores and add them together to generate a total using pen and paper.  
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements:
Claim 1: “i) determining in a biological sample obtained from the mammal a concentration of a glucose metabolism biomarker selected from glucose or glycated hemoglobin A1c (HbA1c)”; “ii) determining in the biological sample the level of a heart function biomarker selected from red cell distribution width (RDW) and natriuretic peptide…or determining in the biological sample the level of a renal function biomarker selected from creatinine or cystatin c…”; “iii) determining in the biological sample the level of at least one biomarker of cardiac injury selected from cardiac troponin T, cardiac troponin I and heart-specific fatty acid binding protein…”
Claim 1 also includes a step of “optionally administering a treatment of the adverse cardiac event…when there is a score greater than 4”.  This step is “optional” in the claim.  It is further considered an additional step if it were to be performed.  
Dependent claims 7 and 22-25 recite steps that further limit the recited additional elements in the claims, whereby said claims are directed to further limiting the types of data in the claim, i.e. types of sample data.  
With respect to the additional elements above, said steps directed to data gathering, such and therefore perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	The step of “optionally administering a treatment” is not directed to a specific condition or a specific treatment and therefore, if it were required to be performed in the claim (which it is not because of the “optional” language) it would not be a step that integrates the recited judicial exceptions into a practical application.  
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).     
With respect to the instant claims the instant Specification makes clear that the biomarkers in the instant claims are well-established for determining cardiac risk factors and that the concentrations of those biomarkers are established for population “normal” as disclosed at least at paragraphs [0015] to [0026].  Further the prior art to Damman et al. (Journal of the American College of Cardiology (2011) Vol. 57, No. 1:pages 29-38; IDS reference) utilize biomarkers such as glucose, creatinine, and cTnT, as described below.  As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a non-conventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	
	Law of Nature/Natural Phenomena Analysis : 
	The natural law recited in the claims includes the correlation between biomarkers levels and risk of a cardiac event, as cited above.  Further, the kit of claims 18, 20 and 21 include natural products that are not markedly different from that in nature.    
	With respect to claims 1, 3-7, 13-15, 17-18 and 20-25 the additional limitations to the law of nature do not rise to the level of significantly more than the judicial exception.  The step of administering a treatment, as described above with respect to the abstract idea, do not provide a particular treatment for any particular disease, for example.  To integrate a judicial exception into a practical application, any treatment or prophylaxis limitation must be specifically identified and not merely instruction to apply the judicial exception, as currently recited.  The treatment must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2016.04(d)(2).  Merely appending a step of “optionally administering a treatment of the adverse cardiac event” does not provide a significant link between the laboratory score and a particular treatment.  
	With respect to 2B, the additional elements to the natural principle do not rise to significantly more than the judicial exception.  The prior art to Damman et al. (Journal of the American College of Cardiology (2011) Vol. 57, No. 1:pages 29-38; IDS reference), for example, discloses biomarkers glucose, creatinine and cTnT, for example and using said biomarkers in the context of assessing risk.  As such, the “data” are routine, and well-known in the art.  See Damman et al. at, for example, [page 30, col. 1].
	Dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-7, 13-15, 17, and 22-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1, step v) recites, “optionally administering a treatment of the adverse cardiac event to the diagnosed animal when there is a laboratory score of greater than 4”.  The claim step of “optionally administering a treatment of the adverse cardiac event” is indefinite with respect to the parameters necessary to administer a treatment of a cardiac event, as it is unclear what a treatment of a cardiac event includes.  It would appear that the claim is intended to read optionally administering a treatment for the diagnosed adverse cardiac event” or similar.  Clarification is requested through clearer claim language.  
	Claim 25 recite, “the method of claim 1, wherein the glucose metabolism biomarker is glucose and the cardiac injury biomarker is cardiac troponin I and cardiac troponin T determined using a sensitive assay”.  The claim is unclear with respect to “the biomarker is cardiac troponin T and cardiac troponin I” because it is not clear how the cardiac injury biomarker can be both.  It is assumed, for examination purposes, that the claim is intended to recite “wherein…the cardiac injury biomarkers are cTnI and cTnT” or similar.  Clarification is requested through clearer claim language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.  Claims 1, 3-7, 13-15, 17, and 22-25 are rejected 35 U.S.C. 103 as being unpatentable over Damman et al. (Journal of the American College of Cardiology (2011) Vol. 57, No. 1:pages 29-38; IDS reference) in view of Shortt et al. (Clinical Biochemistry (2015) Vol. 48:282-287; IDS reference).
	Note: As reflected by the “claim interpretation” set forth above, that the instant claims include alternative claiming, such as the recitations of: “a glucose metabolism biomarker selected from glucose or glycolated hemoglobin A1c”; “a heart function biomarker selected from RDW and natriuretic peptide’; “a renal function biomarker selected from creatinine or cystatin c”; “a biomarker of cardiac injury selected from cTnT, cTnI and heart specific fatty-acid binding protein”; “using a high sensitivity or a sensitivity assay”.  As such, prior art is applied accordingly.
	Claim 1 is directed to the following:
 	 A method of determining the risk of an adverse cardiovascular event or
death in a mammal comprising the steps of (Damman et al. disclose multiple biomarkers to evaluate mortality in STEMI patients [page 29; methods]):
	i) determining in a biological sample obtained from the mammal the concentration of a glucose metabolism biomarker selected from glucose or glycated hemoglobin Alc (HbAIc), and allotting a score of 1 when the concentration is greater than a normal level of the glucose metabolism marker (Damman et al. disclose glucose for a biomarker assessment in patients [page 30, col. 1]);
	ii) determining in the biological sample the level of a heart function biomarker selected from red cell distribution width (RDW) and a natriuretic peptide, and allotting a score of 1 when the level is greater than a normal level of the heart function biomarker (Damman et al. disclose using NT-proBNP as a biomarker [page 30, col. 1]), or determining in the biological sample the level of a renal function biomarker selected from creatinine or cystatin c and allotting a score of 1 when the estimated glomerular filtration rate (eGFR) which is based on the level of the renal function biomarker is less than the normal level of eGFR (Damman et al. also teach this alternative embodiment wherein creatinine or eGFR are used as biomarkers [page 30, col. 1]);
	iii) determining in the biological sample the level of at least one biomarker of cardiac injury selected from cardiac troponin T, cardiac troponin I and heart-specific fatty acid binding protein using a high sensitivity assay or a sensitivity assay (Damman et al. disclose cardiac troponin T (cTnT) as a biomarker [page 30, col. 1]), and allotting a score of 1 if the level is greater than the level of an ambulatory population at risk for future cardiovascular events but less than the level at which analytical variation occurs, allotting a score of 2 if the level is greater than the level at which analytical variation occurs and less than the upper limit of normal of a general population, and allotting a score of 3 if the level is greater than the upper limit of normal of the general population; and
	iv) generating a total laboratory score based on the sum of the scores for each of the biomarkers of i), ii) and iii), wherein a laboratory score of less than 1 indicates low risk of an adverse cardiac event in the mammal with a negative likelihood ratio of less than 1, and a laboratory score of greater than 4 indicates a risk of an adverse cardiac event in the mammal with a positive likelihood ratio of greater than 1 (Damman et al. disclose using the multi-marker approach for prognostic information to generate a risk score [page 30, col. 1]); and
	v) optionally administering a treatment of the adverse cardiac event to the diagnosed mammal when there is a laboratory score of greater than 4.
	It is noted that Damman et al. disclose measurement of (cTnT), they conclude that cTnT is not statistically informative in their multivariate analysis.  However, they do not discount that cTnT is an important prognostic factor (see page 35 , col. 1).  Damman et al. do not specifically disclose the allotment scores as claimed in claim 1.  However, Damman et al. specifically disclose multivariate analysis and scoring based on levels of biomarkers indicated as exceeding normal values.  Those values are disclosed beginning page 31; Table 1; page 32, Table 2; page 33, Table 3 and Table 4 (risk scores).  
	With respect to claim 7, Damman et al. disclose using blood samples (page 30, col. 1).  
	With respect to claim 22, Damman et al. disclosure wherein the cardiac event is myocardial infarction (abstract).
	With respect to claim 23-25, Damman et al. disclose measureing glucose (see above) and high sensitivity assays for cTnT (page 30, col. 1 teaching the Hitachi modular E-170 analyzer by Roche diagnostics). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized glucose, natriuretic peptides and/or eGFR levels in a multi-marker assessment for the risk of cardiac events as disclosed by Damman et al.  in combination with cTnT levels.  One would have been motivated to include cTnT in the assessment, although Damman et al. do particularly find that cTnT was useful in their biomarker statistics.  They describe, however that this is most likely due to the peak in cTnT levels later than at first admission (which is when they allocated study samples).  
	Because cTnT is a prognostic indicator of cardiac events, as is described by numerous prior art references, including the disclosure by Shortt et al., inclusion in a multi-marker panel is that includes troponin measurement would be further obvious.  For example, Shortt et al. disclose that cTn assays (both T and I, as claimed in 15) alone are not particularly useful, however when combined with biomarkers such as glucose, are more effective for assessment of cardiac events (Shortt et al. at page 282, abstract; page 283, col. 1).  
	In totality, the combination using cTn in a multi-marker assessment for cardiac risk would be an obvious inclusion given the state of the art and one would have a reasonable expectation of success in using said makers together for a score indicator as a matter of routine experimentation and assessment using multivariate statistical analysis to assign risk score levels. Using said statistics and combing the scores for a total score, as is described in Damman, to inform overall risk for cardiac events would have yielded predictable results and one of skill in the art would have recognized that using statistics to assign score levels to biomarker observations is routine and not a contribution over the prior art wherein the prior art aptly demonstrates the importance of the various biomarkers for cardiac risk prediction.   
	Further with respect to the various cut-off levels that dictate scoring, Damman et al. Shortt et al., do not specifically teach the cut-off levels as claimed in 3-6, 13-14, and 17.  However, Shortt et al. do specifically refer to reported analytical levels for the Abbott hs-cTnI assay; Beckman hs-cTnI assay and the Roche hs-cTnT assay, as well as the analyte values for glucose established by the American Diabetes Association (ADA) (see page 283, col.s 1-2).  The instant Specification admits that the concentration levels as applied to each of said biomarkers is determined for glucose by the ADA standards (see page 8 at [0022];  eGFR established by the CKD-EPI equation (page 9 at [0024]; cut-offs for cTn concentrations as determined for Abbott, Beckman Colter, and Roche assays (page 10 at [0025]).  As such, the assessment of levels of biomarkers according to  the claimed concentration levels are not a contribution over the prior art that also establishes the same methods of cut-off determination as informed by, for example the ADA and the manufacturers for the Abbott labs, Beckman Colter, and Roche molecular assay systems.  See Riverwood Int'l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir.1988) regarding prior art admission in the Specification.
	 
2.  Claims 18, 20, and 21 are rejected 35 U.S.C. 103 as being unpatentable over Damman et al. (Journal of the American College of Cardiology (2011) Vol. 57, No. 1:pages 29-38; IDS reference).
	The instant claims are drawn to a kit comprising a biomarker-specific reactant for a glucose metabolism marker selected from glucose or glycated hemoglobin, a heart function biomarker selected from RDW and natriuretic peptide or a renal function biomarker selected from creatinine or cystatin c and a cardiac injury biomarker selected from cTnT, cTnI and heart specific fatty acid binding protein…and guidelines indicating a score to be allotted based on the level of each target biomarker…”  The “kit” herein is directed to a product comprising said biomarker reactant elements and instructions.    
	The prior art to Damman et al. disclose the detection of biomarkers glucose; eGFR as determined by creatinine levels; and cTnT, as described above (see Damman et al. at page 30, col. 1).  It is noted that the “guidelines” as claimed are merely interpreted as written instructions that are considered non-functional descriptive material and do not limit the product “kit” herein.  
As the prior art teaches the embodiments of the instant claims, it would have been prima facie obvious to one of ordinary skill in the art to have used biomarkers and reactants as described in Damman et al. (page 30, col.s 1-2) with the nonfunctional parameters as set forth.  The rationale can further be taken from the case law listed below that re-enforces that the claims recite nothing more than a known biomarkers and provide only non-functional descriptive material such that the claim cannot be distinguished over the prior art.  See In re Gulack (217 USPQ 401 (Fed. Cir. 1983), In re Lowry (32 USPQ2d 1031(Fed. Cir. 1994), In re Ngai (70 USPQ2d 1862 (Fed. Cir. 2004) and King Pharmaceuticals Inc. v. Eon Labs Inc., 95 USPQ2d 1833 (Fed. Cir. 2010).
In the instant claims, the “guidelines” are not functionally or structurally related to the associated physical products.  When there is no functional relationship between matter a substrate there is no reason to give patentable weight to the content.  Note that the MPEP states the following with regard to the above evidence:
MPEP 2106:
	''Nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious. Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401 , 404 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability). Common situations involving nonfunctional descriptive material are:
 - a computer-readable storage medium that differs from the prior art solely with respect to nonfunctional descriptive material, such as music or a literary work, encoded on the medium,
 - a computer that differs from the prior art solely with respect to nonfunctional descriptive material that cannot alter how the machine functions (i.e., the descriptive material does not reconfigure the computer), 
 - a process that differs from the prior art only with respect to nonfunctional descriptive material that cannot alter how the process steps are to be performed to achieve the utility of the invention,
- a kit containing a set of chemicals and a printed set of instructions using the chemicals.

	As such, the claims 18, 20 and 21 are obvious in view of the prior art recited above.

Conclusion
	No claims are allowed.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 






/Lori A. Clow/Primary Examiner, Art Unit 1631